Judgment unanimously affirmed without costs. Memorandum: Supreme Court properly determined that this CPLR article 78 proceeding was not *1016commenced within 30 days from the filing of the Planning Board’s decision (see, Town Law § 282; Matter of King v Chmielewski, 76 NY2d 182, 186). Filing of the notice of petition and petition with the court does not commence the proceeding. An article 78 proceeding against a planning board is commenced by service of the notice of petition and petition pursuant to CPLR 312 or 312-a (see, CPLR 403 [c]; Matter of Lebow v Village of Lansing Planning Bd., 151 AD2d 865, 866). (Appeal from Judgment of Supreme Court, Monroe County, Aifronti, J. — Article 78.) Present — Denman, P. J., Green, Balio and Fallon, JJ.